Citation Nr: 0216604	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently evaluated as non-compensable.

2.  Entitlement to a higher initial evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral hearing loss with an evaluation of 0 percent 
disabling and bilateral tinnitus with an evaluation of 10 
percent disabling, both effective March 2000.

The Board notes that prior to the issuance of the February 
2002 statement of the case (SOC), the veteran filed a 
substantive appeal in August 2001 indicating a desire for a 
Travel Board hearing. In a subsequent March 2002 VA Form 9, 
the veteran indicated that he did not want a BVA hearing.  
Further, in a March 2002 Disabled American Veteran Report of 
Contact, the representative indicated that the veteran was 
willing to forgo VA hearing process and wanted his case 
forwarded to the Board.  As such, the veteran's hearing 
request is deemed withdrawn. See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
productive of no more than a Level II designation in both the 
right and left ear.  

2.  The veteran's bilateral tinnitus has been assigned the 
maximum schedular evaluation pursuant to 38 C.F.R. § 4.87, 
diagnostic code 6260.






CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for bilateral hearing loss, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including §§ 4.85, 4.86, Tables VI -VII (2002).

2. The criteria for an initial evaluation in excess of 10 
percent for bilateral tinnitus have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6260 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the February 2002 SOC, the RO denied the increased rating 
claims on the substantive merits of the claims, based on the 
standard of review articulated in this decision.  The Board 
finds, therefore, that the RO has adjudicated the veteran's 
claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues addressed in this 
decision.  Review of the record shows that in the February 
2002 SOC, the rating criteria necessary to warrant an 
increased rating were provided, as well as the new duty to 
assist and notice provisions pursuant to 38 C.F.R. § 3.159.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  VA 
outpatient treatment records and private medical records have 
also been obtained.  The veteran was afforded a VA 
examination in connection with his claim in February 2001. 
Finally, in a January 2001 letter the veteran was informed 
that his bilateral hearing loss, which was previously denied, 
as not well grounded was being readjudicated pursuant to the 
VCAA.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

I.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.
 
The veteran contends that his bilateral hearing loss should 
have a compensable evaluation. A brief review of the 
pertinent history is as follows. The veteran was granted 
service connection for bilateral hearing loss in a March 2001 
rating decision.  A noncompensable evaluation was assigned 
effective March 2000. The veteran disagreed with the zero 
percent rating and initiated this appeal. 

As the veteran is appealing the original assignment of a 
noncompensable disability evaluation following an award of 
service connection for bilateral hearing loss, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIa, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id. 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised. 63 Fed. Reg. 25206 
(May 11, 1999). Because the veteran's claim was filed after 
the regulatory change in March 2000, the revised criteria 
will be applied.

Turning to the evidence of record, private medical records 
from Miracle Ear reveal that the veteran was fitted for 
hearing aids in both ears as early as 1989.  Progress notes 
from S.J.S., MD, indicate that in August 1989 and June 1994, 
the veteran had bilateral high tone hearing loss.  Medical 
clearance was given for hearing aids.
Copies of private audio tests from Libbey Owens Ford shows 
that the veteran had elevated hearing thresholds beginning in 
October 1982.  The records also show that he wore bilateral 
hearing aids, to include up to December 1996.

A June 2000 medical opinion from Dr. F.A.B., indicated that 
the veteran had significant bilateral high frequency hearing 
loss.  Outpatient treatment records from Toledo VA Medical 
Center (VAMC) dated between May 2000 and November 2000 are 
negative for complaints of or treatment for bilateral hearing 
loss.  A November 2000 VA Audiological Evaluation found that 
the veteran reported progressive hearing loss.  The veteran 
was diagnosed with mild sloping to moderately severe 
sensorineural hearing loss.  Word recognition was noted to be 
excellent. 

The veteran was afforded a VA examination in February 2001.  
The veteran indicated that he had recently retired from the 
glass factory where he worked as a millwright.  He presented 
with complaints of having to depend on his wife to 
communicate for him and bilateral constant tinnitus.  Upon 
examination, pure tone thresholds, in decibels, for the right 
and left ear were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
65
60
65
LEFT
10
30
60
60
65

The average pure tone threshold (a four-frequency average) 
was 55 decibels in the right ear and 54 decibels in the left 
ear.  Speech recognition, using the Maryland CNC Word List, 
was 88 percent for the right ear and 84 percent for the left 
ear.  The examiner indicated that the veteran demonstrated 
normal eardrum movement bilaterally with tympanometry.  The 
veteran was diagnosed with bilateral, moderate to moderately 
severe high frequency sensorineural hearing loss and constant 
high pitched moderate to severe tinnitus. 

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 0 
percent disabling evaluation for bilateral hearing loss is 
appropriate, and there is no basis for a higher evaluation at 
this time.  In that regard, in the February 2001 VA 
examination the veteran's right ear manifested an average 
puretone threshold of 55 decibels and 88 percent of speech 
discrimination, resulting in a Level II designation under 
Table VI.  See 38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 54 decibels and 
84 percent of speech discrimination, similarly resulting in a 
Level II designation under Table VI. Id.  Together, a Level 
II and Level II designation results in a 0 percent rating, 
under 38 C.F.R. § 4.85, Table VII, and there is no basis for 
a higher rating.  

The veteran's bilateral hearing loss does not fall under the 
exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a), as four of the specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are not 55 decibels or 
more.  Similarly, it does not fall under the exceptional 
patterns of hearing loss contemplated under 38 C.F.R. 
§ 4.86(b), though the puretone threshold is 30 at 1000 hertz 
for both the right and left ear, they are not 70 decibels or 
more at 2000 hertz.  

In reaching the foregoing determination, the Board has 
considered the severity of the veteran's service-connected 
bilateral hearing loss during the entire period from the 
initial assignment of a non-compensable evaluation to the 
present time.  See Fenderson, supra.  However, the veteran's 
bilateral hearing loss does not warrant a higher schedular 
evaluation.  Should the veteran's hearing loss disability 
change in the future, he may file another claim for an 
increased evaluation for bilateral hearing loss, but at the 
present time there is no basis for a higher evaluation.  See 
38 C.F.R. § 4.1.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, this case does 
not present such a state of balance between the positive 
evidence and negative evidence to allow for a favorable 
determination.  See Gilbert, supra.

II.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.

In the instant case, the veteran has been granted a 10 
percent evaluation for bilateral tinnitus, which is the 
maximum schedular evaluation under 38 C.F.R. § 4.87, 
diagnostic code 6260.  As the veteran is already evaluated at 
the maximum schedular evaluation available, there is no basis 
upon which to assign an increased schedular evaluation.

The RO, including in the March 2001 determination, expressly 
considered referral of the case to the Under Secretary for 
Benefits or to the Director, Compensation and Pension 
Service, for assignment of an extraschedular rating under 38 
C.F.R. 
§ 3.321(b)(1). This regulation provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO may refer the claim for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment. The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b).

The Board itself has also reviewed the record under 38 C.F.R. 
§ 3.321(b). The Board agrees with the RO that there is no 
evidence demonstrating that the service-connected bilateral 
tinnitus markedly interferes with employment, as the veteran 
has recently retired. Further, there is no evidence that the 
veteran has been hospitalized or has required frequent 
treatment due to tinnitus. The veteran has not submitted 
evidence that his bilateral tinnitus results in disability 
factors not contemplated in the criteria. Thus, the referral 
of the veteran's claim for an evaluation in excess of the 
maximum schedular evaluation for tinnitus to the Secretary 
for Benefits or to the Director, Compensation and Pension 
Service, is not warranted by the evidence in this case.

The Board has also considered the veteran's argument that his 
bilateral tinnitus should be rated separately as 10 percent 
disabling for each ear.  The Secretary has established that 
the general policy in evaluative rating is primarily a guide 
and the percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries 
encountered as a result of or incident to military service 
and their residual conditions in civil occupations. See 
38 C.F.R. § 4.1.  Pursuant to 38 C.F.R. § 4.85, the Secretary 
specifically provided for evaluation of hearing impairment if 
service connection was granted for only one ear.  Conversely, 
as the veteran's representative is aware, no similar 
provisions were made pursuant to 38 C.F.R. § 4.87 for 
tinnitus, and a maximum 10 percent rating was assigned simply 
for recurrent tinnitus. 
 
Moreover, the Board notes that prior to a March 1976 
amendment of the Schedule for Rating Disabilities to provide 
for a specific 10 percent evaluation for tinnitus, the 
Schedule provided for a noncompensable rating for tinnitus 
with a note to refer to Diagnostic Codes 8045 (brain disease 
due to trauma) and 8046 (cerebral arteriosclerosis), and that 
both of these diagnostic codes in turn provided that purely 
subjective complaints such as tinnitus that was recognized as 
symptomatic of either brain trauma or cerebral 
arteriosclerosis would be rated 10 percent and no more.  
38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8046 (in 
effective prior to March 10, 1976).  Thereafter, while there 
were no relevant comments provided when a separate 10 percent 
rating was proposed in January 1976 and at the time of the 
finalization of that amendment in March 1976, the Board finds 
that it is reasonable to infer that the regulators intended 
to have the maximum rating for the disorder of tinnitus 
remain at 10 percent, whether affecting one or both ears. 

Neither the veteran nor his representative have established 
that tinnitus has impacted his average earning capacity.  The 
Board would again point out that the veteran is retired.  In 
addition, the veteran's representative has not pointed to any 
law, which would allow for such a deviation from the rating 
schedule as currently codified.  As noted above, the veteran 
has failed to establish that the application of the regular 
schedular standards are rendered impractical. See 38 C.F.R. § 
3.321(b). 

The evidence as to whether the veteran meets or approximates 
extraschedular criteria for an evaluation in excess of 10 
percent for bilateral tinnitus is not in equipoise, and the 
provisions regarding reasonable doubt are not applicable.

ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for bilateral tinnitus, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

